Opinion issued April 16, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00840-CV
                            ———————————
                        KERRY ANN WISE, Appellant
                                        V.
                      CONNIE LOU CONKLIN, Appellee



                    On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-32399



                          MEMORANDUM OPINION

      Appellant, Kerry Ann Wise, challenges the trial court’s judgment, entered

after a trial to the court, in favor of appellee, Connie Lou Conklin, in Wise’s suit

seeking to remove an alleged cloud from a title to real estate and to recover
damages for slander of title and tortious interference with a contract. In three

issues, Wise contends that the evidence is legally and factually insufficient to

support the trial court’s judgment and the trial court erred in denying her request

for attorney’s fees.

      We affirm.

                                  Background

      In her third amended petition, Wise alleged that on or about July 6, 2010,

she purchased from Warren Clay Fry a piece of property located at 20210

Pittsford, Katy, Harris County, Texas 77450 (the “Pittsford Property”).         In

connection with the transaction, Wise performed a title search, which showed that

the property was unencumbered. Following her purchase, Wise renovated the

Pittsford Property and received an offer to buy the property. As Wise and her

buyers prepared to close the transaction, the title company discovered that Fry’s

ex-wife, Conklin, had filed an Abstract of Judgment against Fry approximately one

month after Wise had purchased the Pittsford Property. According to Wise, the

abstract affected her ability to transfer the property to her buyers because it

clouded her title. Wise attempted to resolve the title issue with Conklin and her

attorney, Patrick O’Fiel. However, Conklin refused to “release the property.”

Because of the “cloud on the title,” Wise suffered damages, including loss of a

sale, lost business opportunities, lost profits, and expenses in maintaining the



                                        2
property. Wise sought removal of the alleged cloud from the title, damages for

slander of title and tortious interference with a contract, and attorney’s fees.

      At trial, Wise testified that she entered into a contract to purchase the

Pittsford Property from Fry for $86,000.00.         The title company checked the

property’s title and determined “there were no encumbrances, no liens, and the

property was free and clear.”        Fry executed and recorded the deed, which

transferred the property to Wise on July 23, 2010. Following her purchase, Wise

renovated the Pittsford Property with the help of her construction superintendent,

Michael Dunn. In connection with the renovations, she incurred expenses of

$62,104.59, plus $20,500.00 for Dunn’s services and expenses. Subsequently, she

entered into a contract to sell the property to John Lawrence and Aline Morales

Packard for the purchase price of $206,500.00. She stood to make a profit of

$37,895.41 on the sale.

      Wise, however, could not close the sale with Lawrence and Packard because

“the title was . . . cloudy” due to the Abstract of Judgment recorded on August 19,

2010 by Conklin. The abstract stated that Conklin had received a judgment against

Fry for $375,609.50 on November 12, 2009. 1



1
      See TEX. PROP. CODE ANN. § 52.003(a) (Vernon Supp. 2014) (abstract of
      judgment must contain names of plaintiff and defendant; defendant’s birthdate;
      last three numbers of defendant’s driver’s license; last three numbers of
      defendant’s social security number; number of suit in which judgment was

                                           3
      Upon learning of the abstract, Wise and Dunn attempted to contact Conklin

and O’Fiel to explain their problem with selling the Pittsford Property. Conklin

told Wise that “she would do nothing to help.” And O’Fiel told Wise that “he

could do nothing” and “his client [Conklin] refused to release the lien.”

      On October 26, 2010, Wise wrote a letter to Conklin and O’Fiel explaining

that she could not sell the Pittsford Property to Lawrence and Packard because of

the “clouded title” and requesting that they “please lift th[e] cloud.” She received

no response. On November 29, 2010, Wise’s attorney sent, by certified mail to

O’Fiel, a letter in which she explained that the abstract “resulted in

clouding . . . Wise’s title to th[e] property” and caused Wise to lose her sale of the

property “because the title company refused to issue title insurance.” Wise’s

attorney requested that Conklin sign a “Partial Release of Abstract of Judgment

for . . . Wise’s property.” O’Fiel did not respond. Wise stated that she did not

know why Conklin would not release the abstract and could not “get into [her]

mind to know that” but opined that Conklin felt “[r]etaliation against the house”

and “anger.”

      In his deposition, O’Fiel testified that, as a result of divorce proceedings

between Conklin and Fry, Conklin secured a judgment of approximately

$375,000.00 against Fry. Six or seven months after the entry of that judgment,

      rendered; defendant’s address; date on which judgment was rendered; amount of
      judgment; and rate of interest specified in judgment).


                                          4
O’Fiel filed the Abstract of Judgment. He subsequently received a telephone call

from “somebody” asking about the abstract and for a release of it. O’Fiel looked

into the matter, but did not release the abstract. O’Fiel admitted to receiving

Wise’s personal letter and her attorney’s letter, with a proposed Partial Release of

the Abstract of Judgment, and stated that he had been notified by

“[s]omebody . . . claim[ing] that a title company would not issue [a] policy.”

      Finally, Lennon Wright, Wise’s trial attorney, testified that his rate is

$350.00 per hour and Wise had incurred $1,750.00 in reasonable and necessary

attorney’s fees related to the removal of cloud from title.

      The trial court rendered a take-nothing judgment against Wise on her claims

for slander of title and tortious interference with a contract. And it issued findings

of fact and conclusions of law. The trial court did not award Wise attorney’s fees

related to her action to remove a cloud from the title, upon which the court had

previously granted Wise summary judgment.

                              Sufficiency of Evidence

      In her first issue, Wise argues that the evidence is legally and factually

insufficient to support the trial court’s finding and conclusion of law that Conklin

did not commit slander of title because “[t]he refusal to release a lien created by an

abstracted judgment on a homestead which results in a loss of a sale can constitute

a slander of title.” In her third issue, Wise argues that the evidence is legally and



                                          5
factually insufficient to support the trial court’s conclusion of law that Conklin did

not tortiously interfere with her contract to sell the Pittsford Property to Lawrence

and Packard because she “entered into a valid earnest money contract for the sale

of the property,” Conklin “had actual knowledge of . . . the contract that

existed between [Wise] and the purchasers [and] . . . a clear cut indication about

what would happen if she continued to refuse to release the lien,” Conklin’s

“refusal to release the Abstract of Judgment was the proximate cause of [Wise’s]

damages,” and Wise “sustained damage” by losing the sale of the property.

      In an appeal from a judgment rendered after a trial to the court, the trial

court’s findings of fact have the same weight as a jury’s verdict, and we review the

legal and factual sufficiency of the evidence supporting them, just as we would

review a jury’s findings. Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994).

In conducting a legal-sufficiency review, we consider all of the evidence in the

light most favorable to the verdict and indulge every reasonable inference that

would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005). In

determining whether legally sufficient evidence supports the finding under review,

we must consider evidence favorable to the finding if a reasonable fact finder could

consider it, and disregard evidence contrary to the finding unless a reasonable

factfinder could not disregard it. Id. at 827; Brown v. Brown, 236 S.W.3d 343, 348

(Tex. App.—Houston [1st Dist.] 2007, no pet.). In a legal-sufficiency challenge on



                                          6
an issue on which an appellant bears the burden of proof, she must demonstrate

that the evidence conclusively established all vital facts to support the issue. Dow

Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001); Reliant Energy Servs., Inc.

v. Cotton Valley Compression, L.L.C., 336 S.W.3d 764, 781 (Tex. App.—Houston

[1st Dist.] 2011, no pet.). In reviewing such a matter-of-law challenge, the court

employs a two-part test. Reliant Energy, 336 S.W.3d at 781. The court first

examines the record for evidence that supports the finding, while ignoring all

evidence to the contrary. Dow Chem., 46 S.W.3d at 241; Reliant Energy, 336
S.W.3d at 781. If there is no evidence to support the finding, the reviewing court

examines the entire record to determine if the contrary proposition is established as

a matter of law. Dow Chem., 46 S.W.3d at 241; Reliant Energy, 336 S.W.3d at

781. If the contrary proposition is established conclusively, the issue is sustained.

Dow Chem., 46 S.W.3d at 241; Reliant Energy, 336 S.W.3d at 781.

      In conducting a factual-sufficiency review, we review all of the evidence in

a neutral light and will reverse only if the evidence supporting the finding is so

weak or the finding is so against the great weight and preponderance of the

evidence that it is clearly wrong or manifestly unjust. See Dow Chem., 46 S.W.3d

at 242; Plas–Tex, Inc. v. U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex. 1989).

When a party is challenging the factual sufficiency of a finding regarding an issue

upon which she had the burden of proof, she must demonstrate that the adverse



                                         7
finding is against the great weight and preponderance of the evidence. Dow Chem.

Co., 46 S.W.3d at 242; Reliant Energy, 336 S.W.3d at 782.

      We review a trial court’s conclusions of law as legal questions, de novo.

BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002).

Although a trial court’s conclusions of law may not be challenged for factual

sufficiency, we may review the legal conclusions drawn from the facts to

determine whether the conclusions are correct.         Id.   If we determine that a

conclusion of law is erroneous, but the trial court nevertheless rendered the proper

judgment, the error does not require reversal. Id.

      Finally, we note that, in a bench trial, the trial court is the sole judge of the

witnesses’ credibility, and it may choose to believe one witness over another; a

reviewing court may not impose its own opinion to the contrary. See Golden Eagle

Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003); Zenner v. Lone Star

Striping & Paving L.L.C., 371 S.W.3d 311, 314 (Tex. App.—Houston [1st Dist.]

2012, pet. denied).

Slander of Title

      Wise asserts that “[t]he refusal to release a lien created by an abstracted

judgment on a homestead which results in a loss of a sale constitutes a slander of

title” and “[t]here is no question that the abstracted judgment clouded [her] title

and made it impossible for her to sell” the Pittsford Property.



                                          8
      To recover in an action for slander of title, a party must allege and prove:

(1) uttering and publishing of disparaging words; (2) falsity; (3) malice; (4) special

damages; (5) possession of an estate or interest in the property disparaged; and (6)

the loss of a specific sale. See Williams v. Jennings, 755 S.W.2d 874, 879 (Tex.

App.—Houston [14th Dist.] 1988, writ denied). In her brief, Wise only addresses

the last element, loss of a specific sale. Notably absent from her brief is any

discussion, analysis, argument, or supporting authorities addressing the other

necessary five elements of her slander of title claim.

      A party that raises a legal-sufficiency challenge to a finding on an issue on

which she bears the burden proof must demonstrate that the evidence conclusively

establishes all vital facts to support the issue. See Dow Chem., 46 S.W.3d at 241.

And a party challenging the factual sufficiency of a finding regarding an issue on

which she has the burden of proof must demonstrate that the adverse finding is

against the great weight and preponderance of the evidence. See id. By not

offering any discussion, analysis, argument, or supporting authorities related to all

of the required elements of her slander of title claim, Wise cannot maintain her

legal and factual-sufficiency challenges.

      Further, an appellant’s brief must contain a clear and concise argument for

the contentions made with appropriate citations to authorities and to the record.

TEX. R. APP. P. 38.1(i). A failure to provide substantive analysis of an issue or cite



                                            9
appropriate authority waives the complaint.           See Richard v. Cornerstone

Constructors, Inc., 921 S.W.2d 465, 469 (Tex. App.—Houston [1st Dist.] 1996,

writ denied). Accordingly, we hold that Wise has waived her challenge to the trial

court’s finding of fact and conclusion of law that Conklin did not commit slander

of title. See TEX. R. APP. P. 38.1(i); Fredonia State Bank v. Gen. Am. Life Ins. Co.,

881 S.W.2d 279, 284–85 (Tex. 1994) (appellate court may deem points of error

waived due to inadequate briefing).

      Moreover, we note that the basis for Wise’s slander of title claim is

fundamentally flawed. Wise asserts that Conklin’s “refusal to release the lien

created by [the] abstracted judgment . . . which result[ed] in a loss of a sale” of the

Pittsford Property constitutes slander of title. However, the filing of the Abstract

of Judgment by Conklin did not place a lien on the Pittsford Property. 2

      A properly recorded and indexed abstract of judgment creates a lien on a

judgment debtor’s real property that is located in the county in which the abstract

is recorded and indexed. TEX. PROP. CODE ANN. § 52.001 (Vernon Supp. 2014).

Thus, once a judgment in favor of a judgment creditor has been secured, the

creditor may wish to record an abstract of judgment in order to create a lien to

attach to the judgment debtor’s real property and to provide notice to subsequent

purchasers and encumbrancers of the existence of the judgment against the debtor

2
      In fact, Wise’s counsel admitted at trial that Conklin “didn’t file a lien on the
      Pittsford Property. . . . She just filed the abstract.”

                                          10
and the lien. See id.; Noble Mortg. & Invs., LLC v. D & M Vision Invs., LLC, 340
S.W.3d 65, 81 (Tex. App.—Houston [1st Dist.] 2011, no pet.); Olivares v. Birdie

L. Nix Trust, 126 S.W.3d 242, 247 (Tex. App.—San Antonio 2003, pet. denied).

      Notably, however, the recording and indexing of a judgment creditor’s

abstract of judgment only impacts real property owned by the judgment debtor.

See TEX. PROP. CODE ANN. § 52.001 (duly recorded abstract of judgment

“constitutes a lien on the real property of the defendant located in the county in

which the abstract is recorded and indexed” (emphasis added)); First State Bank v.

Jones, 107 Tex. 623, 183 S.W. 874, 876 (1916); Gaona v. Gonzales, 997 S.W.2d
784, 786 (Tex. App.—Austin 1999, no pet.); Ferguson v. Kuehn, 246 S.W. 674,

675–76 (Tex. Civ. App.—Austin 1922, no writ). In other words, the recording and

indexing of an abstract of judgment will not attach a lien to a property unless it is

actually owned by the judgment debtor at the time of the abstract’s recording. See

Smith v. Sumeer Homes, Inc., No. 05-11-01632-CV, 2013 WL 2467252, at *3–5

(Tex. App.—Dallas June 6, 2013, pet. denied) (mem. op.); Gamer v. Love, 41
S.W.2d 356, 359 (Tex. Civ. App.—Fort Worth 1931, writ dism’d w.o.j.); Marks v.

Bell, 31 S.W. 699, 702 (Tex. Civ. App.—Dallas 1895, writ ref’d); see also

Westman v. James B. Clow & Sons, Inc., 38 F.2d 124, 125 (W.D. Tex. 1930)

(recording of abstract of judgment does not, by itself, create lien); Pacific Fin.

Corp. v. Donald, 286 S.W.2d 260, 263 (Tex. Civ. App.—Beaumont 1955, no writ)



                                         11
(when judgment abstracted only after judgment debtor conveyed property to

another individual, judgment did not create lien on property). Thus, in order to

determine whether an abstract of judgment creates a lien on a particular piece of

real property, it is imperative to determine who owned the property at the time the

abstract was recorded. See Gaona, 997 S.W.2d at 786.

      Here, Conklin’s divorce attorney, O’Fiel, testified that as a result of divorce

proceedings between Conklin and Fry, the previous owner of the Pittsford

Property, Conklin secured a judgment of approximately $375,000.00 against Fry

on November 12, 2009. Six or seven months after entry of that judgment, O’Fiel

filed the Abstract of Judgment August 19, 2010.

      There is no evidence, and Wise does not argue, that she was involved in the

Conklin-Fry divorce proceedings or the judgment obtained by Conklin in those

proceedings was against anyone other than Fry. Also, it is undisputed that the

Abstract of Judgment was not recorded until after Fry had sold the Pittsford

Property and Wise had become its owner. Given these circumstances, the Abstract

of Judgment could not, as a matter of law, have created a lien on the Pittsford

Property or affected it in any way. See Smith, 2013 WL 2467252, at *3–5 (abstract

of judgment cannot create lien on property not actually owned by judgment debtor

at time of recording); Pacific Fin., 286 S.W.2d at 263 (where judgment abstracted

after judgment debtor conveyed property to another, judgment did not create lien



                                         12
on property); Gamer, 41 S.W.2d at 359 (abstract of judgment cannot relate back

and create lien on property no longer owned by judgment debtor at time of filing);

First Nat’l Bank of McAllen v. Moore, 7 S.W.2d 145, 146 (Tex. Civ. App.—San

Antonio 1928, writ dism’d w.o.j.) (where judgment obtained in suit in which

individual not party, recording of abstract of judgment cannot affect individual’s

title to property); Ferguson, 246 S.W. at 675–76 (abstract of judgment does not

create lien on property of individual not defendant in suit); Marks, 31 S.W. at 702

(recording and indexing abstract of judgment does not create lien on property not

owned by judgment debtor at time of recording); see also Westman, 38 F.2d at 125

(recording of abstract of judgment does not, by itself, create lien).

      Further, because Conklin’s Abstract of Judgment did not create a lien on the

Pittsford Property, Conklin could not have been required to release a lien that did

not exist or the Abstract of Judgment, which did not name Wise or pertain to the

Pittsford Property. See Leslie v. W. Steel Co., 202 F. Supp. 27, 28 (S.D. Tex. 1962)

(applying Texas law and explaining, “[t]he holder of a judgment has an inherent

right to have h[er] judgment abstracted and recorded, and there is no duty of the

holder of such judgment to issue any release to parties owning land who are not

mentioned in said abstract judgment”).         While it is unfortunate that the title

company, utilized by Wise and her buyers for the attempted sale of the Pittsford




                                          13
Property, did not understand that the Abstract of Judgment had no effect on the

Pittsford Property, blame cannot be placed on Conklin for this misunderstanding.

       We overrule Wise’s first issue.

Tortious Interference

       Wise next asserts that she “has satisfied each required element” of her claim

for tortious interference with a contract.

       To establish a cause of action for tortious interference, a plaintiff must prove

that (1) a contract subject to interference exists; (2) the defendant committed a

willful and intentional act of interference with the contract; (3) the act proximately

caused injury; and (4) the plaintiff sustained actual damages or loss. ACS Invs.,

Inc. v. McLaughlin, 943 S.W.2d 426, 430 (Tex. 1997). Because it is dispositive,

we focus on Conklin’s alleged willful and intentional act of interference.

       Interference is tortious only if it is intentional. See Southwestern Bell Tel.

Co. v. John Carlo Tex., Inc., 843 S.W.2d 470, 472 (Tex. 1992). The intent

required is the intent to interfere, not just intent to do the particular act done. See

id.   To establish a willful and intentional act of interference, there must be

evidence that a party was more than a willing participant; it must knowingly induce

one of the contracting parties to breach its obligations. See Browning–Ferris, Inc.

v. Reyna, 865 S.W.2d 925, 927 (Tex. 1993); Funes v. Villatoro, 352 S.W.3d 200,

213 (Tex. App.—Houston [14th Dist.] 2011, pet. denied).



                                             14
       Here, Wise asserts that “the evidence is convincing that [she] made clear to

Conklin and her attorney that she was going to lose the sale of the Pittsford

[Property], which was under contract, if the property was not released from the

abstract . . . . [and] Conklin acted maliciously towards her by intentionally refusing

to execute a release of lien on property to which [Conklin] had no right, title or

interest.”

       The evidence presented at trial, however, does not establish that Conklin

acted with the requisite intent in refusing to release the Abstract of Judgment.

O’Fiel, Conklin’s divorce attorney, testified that he filed the Abstract of Judgment

six or seven months after Conklin had obtained a judgment against Fry. He

subsequently received a call from “somebody” asking about the abstract and

whether he would release it. O’Fiel ultimately did not “take any actions to release

the Abstract of Judgment” and did not “intend[] to release [it].” As he explained:

       After I realized that the abstract was filed after [Fry] sold [the
       Pittsford Property], it didn’t really make a whole lot of sense of why
       somebody would need a release of an abstract that doesn’t affect the
       property. It just didn’t make any sense. . . . I didn’t know the details.
       All I know is I get calls from these people that I’ve never met before
       that have never had any involvement with me stating that they want
       something that I couldn’t understand why they needed it, because it
       didn’t affect their property anymore.

       Although     O’Fiel     stated    that    he    had     been     notified   by

“somebody . . . claim[ing] that a title company would not issue [a] policy,” he

noted that he thought the title company could make “an exception” and he did not

                                          15
know “how far they [went] with the policy.” Further, “[a]fter [his] conversation

with the title company, [he did not] recall any other communications with them,”

therefore, as far as he knew, “they could have figured out a way” around the

alleged title problem. We hold that O’Fiel’s testimony does not establish a willful

and intentional act of interference with a contract by Conklin.

      Further, we note that Wise did not call Conklin as a witness, and Wise,

herself, testified that she did not know why Conklin did not release the Abstract of

Judgment and could not “get into [Conklin’s] mind to know that.” This evidence

does not show a “willful and intentional act of interference.” See ACS Invs., 943
S.W.2d at 430.

      We conclude that the trial court correctly applied the law to the facts of the

case. Accordingly, we hold that the trial court did not err in concluding that

Conklin did not tortiously interfere with Wise’s contract. See BMC Software, 83
S.W.3d at 794.

      We overrule Wise’s third issue.

                                  Attorney’s Fees

      In her second issue, Wise argues that the trial court erred in not awarding her

attorney’s fees because she “filed this suit as a Declaratory Judgment action in

order to remove the cloud on the title” and “is only asking for attorney’s fees for

the removal of the cloud, not for the action for damages.” Wise asserts that her



                                         16
attorney “testified during the trial of this case that the sum of $1,750 was a

reasonable and necessary fee for removal of the cloud” and “[t]his testimony was

not refuted or questioned in any manner.”

      The Uniform Declaratory Judgment Act (“UDJA”) “entrusts attorney fee

awards to the trial court’s sound discretion, subject to the requirements that any

fees awarded be reasonable and necessary, which are matters of fact, and to the

additional requirements that fees be equitable and just, which are matters of law.”

Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998); Indian Beach Prop. Owners’

Ass’n v. Linden, 222 S.W.3d 682, 706 (Tex. App.—Houston [1st Dist.] 2007, no

pet.); see also TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (Vernon 2008) (“In

any proceeding under this chapter, the court may award costs and reasonable and

necessary attorney’s fees as are equitable and just.”). Because the grant or denial

of attorney’s fees is within the sound discretion of the trial court, its judgment will

not be disturbed on appeal in the absence of a clear showing that it abused its

discretion. Oake v. Collin Cnty., 692 S.W.2d 454, 455 (Tex. 1985); Indian Beach

Prop., 222 S.W.3d at 706.

      A trial court does not abuse its discretion if some evidence reasonably

supports its decision. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex.

2002); Indian Beach Prop., 222 S.W.3d at 706. A trial court abuses its discretion

when it acts arbitrarily or unreasonably and without reference to any guiding rules



                                          17
or principles. Bocquet, 972 S.W.2d at 21; Indian Beach, 222 S.W.3d at 706. We

presume that the trial court acted within the bounds of discretion unless the record

shows the contrary. Sanchez v. AmeriCredit Fin. Servs., Inc., 308 S.W.3d 521, 526

(Tex. App.—Dallas 2010, no pet.); Beard v. Endeavor Natural Gas, L.P., No. 01-

08-00180-CV, 2008 WL 5392026, at *8 (Tex. App. —Houston [1st Dist.] Dec. 19,

2008, pet. denied) (mem. op.). Here, the trial court did not reveal the basis for its

denial of attorney’s fees; therefore, we may uphold its ruling on any basis

supported by the evidence. Beard, 2008 WL 5392026, at *8. It is Wise’s burden

to bring a record showing that the trial court abused its discretion. See Simon v.

York Crane & Rigging Co., 739 S.W.2d 793, 795 (Tex. 1987).

      In her petition, Wise labeled her suit to remove “cloud” from the Pittsford

Property’s title as a declaratory judgment action, and she sought a declaration that

“the abstract of [judgment had] no force and effect against” the property. Wise

moved for partial summary judgment on this claim, which the trial court granted.

She did not move for summary judgment on her attorney’s fees claim. At trial,

Wright, Wise’s attorney, testified that his rate is $350.00 per hour and he incurred

a total of $1,750.00 in reasonable and necessary attorney’s fees related to the

removal of cloud from title.

      Although Wise asserts that she is entitled to attorney’s fees under the UDJA,

“[a] declaratory judgment action may not be used solely to obtain attorney’s fees



                                         18
that are not otherwise authorized by statute or to settle disputes already pending

before a court.” Southwestern Guar. Trust Co. v. Hardy Road 13.4 Joint Venture,

981 S.W.2d 951, 956 (Tex. App.—Houston [1st Dist.] 1998, pet. denied). Here, an

examination of the pleadings reveals that Wise’s declaratory-judgment action is, in

reality, a suit to remove a cloud from a title.

      A suit to clear title or quiet title—also known as a suit to remove
      cloud from title . . . exists “to enable the holder of the feeblest equity
      to remove from his way to legal title any unlawful hindrance having
      the appearance of better right.” . . . The effect of a suit to quiet title is
      to declare invalid or ineffective the defendant’s claim to title.

Essex Crane Rental Corp. v. Carter, 371 S.W.3d 366, 388 (Tex. App.—Houston

[1st Dist.] 2012, pet. denied) (internal citations omitted); see also Vernon v.

Perrien, 390 S.W.3d 47, 61–62 (Tex. App.—El Paso 2012, pet. denied)

(explaining suit to remove cloud from title). Wise states in her petition that she

“brings this action against the [d]efendant to remove the cloud, so that she may sell

it in the future.” And the trial court in its judgment determined “that the Abstract

of Judgment . . . has no force and effect as to” the Pittsford Property. We conclude

that Wise’s suit is one to remove a cloud from a title.

      “Attorney’s fees are not available in a suit to quiet title or to remove cloud

on title.” Southwestern Guar. Trust, 981 S.W.2d at 956. And the UDJA cannot be

used to “supplant [such a suit] by allowing attorney’s fees under these

circumstances.” Id.; see also Sani v. Powell, 153 S.W.3d 736, 746 (Tex. App.—



                                           19
Dallas 2005, pet. denied) (“In substance Powell’s claim for declaratory relief is a

claim to quiet title. . . . We conclude . . . that Powell was not entitled to an award of

attorney’s fees under the [UDJA].”); DAS Inv. Corp. v. Nowak, No. 01-02-00140-

CV, 2004 WL 396983, at *2–3 (Tex. App.—Houston [1st Dist.] Mar. 4, 2004, no

pet.) (mem. op.) (where counterclaim alleged liens were clouds on title and were

unenforceable and prevented defendants from having good and marketable title to

property, defendants could not recover attorney’s fees under UDJA because claim

was one to quiet title); Kennesaw Life & Acc. Ins. Co. v. Goss, 694 S.W.2d 115,

117–18 (Tex. App.—Houston [14th Dist.] 1985, writ ref’d n.r.e.) (UDJA could not

be used to recover attorney’s fees for a suit brought to remove cloud from title).

Accordingly, we hold that the trial court did not abuse its discretion by failing to

award Wise her attorney’s fees.

      We overrule Wise’s second issue.

                                      Conclusion

      We affirm the judgment of the trial court.




                                                Terry Jennings
                                                Justice

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.



                                           20